
	

114 S1086 IS: International Insurance Capital Standards Accountability Act of 2015
U.S. Senate
2015-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1086
		IN THE SENATE OF THE UNITED STATES
		
			April 27, 2015
			Mr. Heller (for himself and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To establish an insurance policy advisory committee on international capital standards, and for
			 other purposes.
	
	
		1.Short title
 This Act may be cited as the International Insurance Capital Standards Accountability Act of 2015.
 2.FindingsCongress finds that— (1)the Secretary of the Treasury, Board of Governors of the Federal Reserve System, and Director of the Federal Insurance Office shall support increasing transparency at any global insurance or international standard-setting regulatory or supervisory forum in which they participate, including supporting and advocating for greater public observer access to working groups and committee meetings of the International Association of Insurance Supervisors; and
 (2)to the extent that the Secretary of the Treasury, Board of Governors of the Federal Reserve System, and Director of the Federal Insurance Office take a position or reasonably intend to take a position on an insurance proposal by a global insurance regulatory or supervisory forum, the Secretary of the Treasury, Board of Governors of the Federal Reserve System, and Director of the Federal Insurance Office shall achieve consensus positions with State insurance regulators through the National Association of Insurance Commissioners, when they are United States participants in negotiations on insurance issues before the International Association of Insurance Supervisors, Financial Stability Board, or any other international forum of financial regulators or supervisors that considers such issues.
			3.Insurance policy advisory committee
 (a)EstablishmentThere is established the Insurance Policy Advisory Committee on International Capital Standards and Other Insurance Issues at the Board of Governors of the Federal Reserve System.
 (b)MembershipThe Commission shall be composed of not more than 21 members, all of whom represent a diverse set of expert perspectives from the various sectors of the United States insurance industry, including life insurance, property and casualty insurance and reinsurance, agents and brokers, academics, consumer advocates, or experts on issues facing underserved insurance communities and consumers.
			4.Reports
			(a)In general
				(1)Reports and testimony by Secretary of the Treasury and Chairman of the Federal Reserve
 (A)In generalThe Secretary of the Treasury and the Chairman of the Federal Reserve, or their designee, shall submit to the Banking, Housing, and Urban Affairs Committee of the Senate, and the Financial Services Committee of the House of Representatives, an annual report and provide annual testimony to the Banking, Housing, and Urban Affairs Committee of the Senate, and the Financial Services Committee of the House of Representatives on the efforts of the Secretary and the Chairman with the National Association of Insurance Commissioners with respect to global insurance regulatory or supervisory forums, including—
 (i)a description of the insurance regulatory or supervisory standard-setting issues under discussion at international standard-setting bodies, including the Financial Stability Board and the International Association of Insurance Supervisors;
 (ii)a description of the effects that proposals discussed at international insurance regulatory or supervisory forums of insurance could have on consumer and insurance markets in the United States;
 (iii)a description of any position taken by the Secretary of the Treasury, Board of Governors of the Federal Reserve System, and Director of the Federal Insurance Office in international insurance discussions; and
 (iv)a description of the efforts by the Secretary of the Treasury, Director of the Federal Insurance Office, and the Board of Governors of the Federal Reserve System to increase transparency at the Financial Stability Board with respect to insurance proposals and the International Association of Insurance Supervisors, including efforts to provide additional public access to working groups and committees of the International Association of Insurance Supervisors.
 (B)TerminationThis paragraph shall terminate on December 31, 2018. (2)Reports and testimony by national association of insurance commissionersThe National Association of Insurance Commissioners may provide testimony to Congress on the issues described in paragraph (1)(A).
				(3)Joint report by the chairman of the Federal reserve and the director of the Federal insurance
			 office
 (A)In generalThe Secretary of the Treasury, Chairman of the Federal Reserve, and the Director of the Federal Insurance Office shall, in consultation with the National Association of Insurance Commissioners, complete a study on, and submit to Congress a report on the results of the study, the impact on consumers and markets in the United States before supporting or consenting to the adoption of any key elements in any international insurance proposal or international insurance capital standard.
					(B)Notice and comment
 (i)NoticeThe Secretary of the Treasury, Chairman of the Federal Reserve, and the Director of the Federal Insurance Office shall provide notice before the date on which drafting the report is commenced and after the date on which the draft of the report is completed.
 (ii)Opportunity for commentThere shall be an opportunity for public comment for a period beginning on the date on which the report is submitted under subparagraph (A) and ending on the date that is 60 days after the date on which the report is submitted.
 (C)Review by comptroller generalThe Secretary of the Treasury, Chairman of the Federal Reserve, and the Director of the Federal Insurance Office shall submit to the Comptroller General of the United States the report described in subparagraph (A) for review.
 (4)Report on reduction in transparencyNot later than 180 days after the date of enactment of this Act, the Chairman of the Federal Reserve and the Secretary of the Treasury, or their designees, shall submit to Congress a report and provide testimony to Congress on the efforts of the Chairman and the Secretary to increase transparency at meetings of the International Association of Insurance Supervisors.
				
